Citation Nr: 0630206	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  96-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability (residuals of a fracture of the left clavicle), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied an increased rating for a 
left shoulder disability (residuals of a fracture of the left 
clavicle), then rated as 0 percent disabling.  In January 
1998, the Board remanded the claim for further development.  
By an August 1999 rating decision, the RO awarded a temporary 
100 percent rating, effective June 8, 1999.  As of July 31, 
1999, a noncompensable rating again became effective.  In 
December 2002, the Board undertook additional development of 
the evidence as to this issue pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In October 2003, the Board again 
remanded the claim for further action.  By a July 2005 rating 
decision, the RO increased the veteran's disability rating 
for his service-connected left shoulder disability from 0 to 
10 percent.  As this 10-percent evaluation is less than the 
maximum available rating, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
subjective complaints of constant low-level pain and 
occasional snapping of the acromioclavicular joint, and 
objective evidence of arthritis, tenderness to moderate 
palpation, and flexion to 150 degrees, abduction to 125 
degrees, internal rotation to 45 degrees, and external 
rotation to 55 degrees, with pain.

2.  The medical and other evidence of record does not show 
that the veteran's service-connected left shoulder disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.






CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
left shoulder disability (residuals of a fracture of the left 
clavicle) have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2005).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 3.321(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In August 1966, the veteran was involved in a motor vehicle 
accident in which he sustained a fracture of the left 
clavicle.  Since that time, he has had pain and clicking in 
his left shoulder associated with the injury.  The veteran's 
left shoulder disability has been service-connected since 
December 1970, and rated 10 percent disabling since July 
2005; he seeks an increased rating.  The Board therefore 
turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of scapulohumeral 
articulation.  Nor is there objective evidence of impairment 
of the humerus, such as loss of the head of the humerus 
(flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, or malunion of the 
humerus.  The Board notes that the veteran has, on several 
occasions, complained of popping in his left shoulder, or 
feeling as though his shoulder is going to pop.  Recurrent 
dislocation, however, has not been shown.  Accordingly, the 
criteria pertaining to such disabilities are not applicable 
in this case.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2005).

Alternatively, the regulatory criteria set forth in 38 C.F.R. 
§ 4.71a, DCs 5201 and 5203 (2004) are applicable.  These 
criteria provide different ratings for the minor arm and the 
major arm.  The veteran has indicated (in various treatment 
records) that he is right-handed; therefore, the Board will 
apply the ratings and criteria for the minor arm under the 
relevant diagnostic codes.

In this case, the veteran's shoulder disability has been 
rated as 10 percent disabling under DC 5203.  That code 
provides for a 10 percent rating for malunion of the clavicle 
or scapula, or nonunion without loose movement of the 
clavicle or scapula.  A 20 percent rating is warranted for a 
clavicle or scapula impaired by dislocation or nonunion with 
loose movement.  Those criteria also provide, "Or rate on 
impairment of function of contiguous joint."  38 C.F.R. 
§ 4.71a, DC 5203 (2005).  The use of the conjunction "or" 
implies that a rating may either be given for impairment of 
the scapula and clavicle or for impairment of the shoulder 
joint, but that two separate ratings may not be assigned.  To 
do so would constitute pyramiding, or the evaluation of the 
same manifestations under different diagnoses.  38 C.F.R. 
§ 4.14 (2005).

In considering the effects of pain on use, the Board notes 
that pain may not be the basis for an award in excess of the 
maximum evaluation under a diagnostic code.  Spencer v. West, 
13 Vet. App. 376, 382 (2000).  Here, there is no evidence of 
nonunion or dislocation of the clavicle or scapula, as is 
required for a higher rating of 20 percent under this code.  
Accordingly, the criteria listed under DC 5203 cannot serve 
as a basis for an increased rating in this particular case.

The next applicable diagnostic code is DC 5201, which 
contemplates limitation of motion.  Specifically, DC 5201 
provides that a 20 percent rating is warranted for limitation 
of arm motion to shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating is warranted for 
limitation of arm motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201 (2005).

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  The Board notes that forward flexion and 
abduction to 90 degrees amounts to "shoulder level" as 
demonstrated by dotted lines at the 90 degree level in Plate 
I for the diagrams illustrating shoulder forward elevation 
(flexion) and shoulder abduction.  38 C.F.R. § 4.71a, Plate I 
(2005), see Mariano v. Principi, 17 Vet. App. 305, 314-315 
(2003) ("illustrating, inter alia, flexion and abduction 
ranges as 0-180° with '[a]t shoulder level' as 90°").

The regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower disability rating will be assigned.  
38 C.F.R. § 4.7 (2005).  However, this regulation seems to 
apply to qualitative criteria rather than to quantitative 
criteria for the evaluation of disabilities, or in a 
situation where other factors result in an overall disability 
picture more nearly approximating the higher rating.  The VA 
agency interpretation of the regulation is and has been that 
limitation of motion "at shoulder level" mean limitation of 
motion "at shoulder level or less."  The United States Court 
of Appeals for Veterans Claims used this interpretation in a 
case involving shoulder limitation of motion, where the 
requirement for a shoulder limitation of motion rating was 
stated as "arm motion above shoulder level," and "at-or-
below-shoulder-level" motion.  Mariano v. Principi, 17 Vet. 
App. 305, 315 (2003).

While the veteran's representative argues that the veteran's 
limitation of motion results in a disability picture that 
more nearly approximates limitation of motion at or below 
shoulder level, the Board finds that this contention is not 
supported by the evidence.  The evidence shows that even with 
the effects of pain and repetitive motion, the veteran's 
shoulder motion is only limited to 115 degrees.  Because 115 
degrees is more than 90 degrees, the Board finds that the 
veteran's shoulder motion is not limited "at shoulder level."

VA treatment records dated in April 1995 show that the 
veteran had full range of motion.  In May 1995, he had 
forward flexion to 140 degrees and abduction to 135 degrees.  
Finally, August 1995 records show the veteran had forward 
flexion to 150 degrees, with pain; otherwise his range of 
motion was full.  

The veteran underwent VA joints examinations in April 1996, 
May 1998, March 2004, and in July 2005.  In April 1996, the 
range of motion testing of his left shoulder revealed 
abduction to 160 degrees, flexion to 180 degrees, external 
rotation to 60 degrees, and internal rotation to 70 degrees.  
In May 1998, he had flexion to 165 degrees, and abduction to 
145 degrees.  His internal and external rotation were within 
normal limits, at 90 degrees each.  The March 2004 report of 
examination contains a typographical error, and as a result, 
range of motion testing is unreadable.  On his final and most 
recent examination in July 2005, he was found to have flexion 
to 150 degrees, abduction to 125 degrees, internal rotation 
to 45 degrees, and external rotation to 55 degrees.  In 
considering the effects of pain on repetitive use, the 
examiner noted that his range of flexion was improved to 155 
degrees, while his abduction decreased to 115 degrees.  

In this case, the veteran's left shoulder disability is 
noncompensable under DC 5201, as at no time has his range of 
motion been limited in any respect to shoulder-level.  C.F.R. 
§ 4.71a, DC 5201.  See also Mariano v. Principi, 17 Vet. App. 
305, 317-18 (2003) (noting that criteria under DC 5201 do not 
explicitly refer to any specific type of range of motion 
measurement, such as abduction, as is referred to under DC 
5200, and remanding for VA to decide whether limitation of 
motion for purposes of establishing a certain rating requires 
limitation in all planes or limitation in any one plane).  
Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).

Regardless of whether limitation of motion to shoulder level 
is required in any one plane, or in all planes, the records 
consistently show that the veteran has a range of motion of 
greater than 90 degrees in both flexion and abduction.  Loss 
of motion to 115 degrees does not amount to limitation of 
motion at shoulder level.  Even considering the effects of 
pain on use, the evidence does not show that the right arm is 
limited in motion at shoulder level or below, and thus the 
veteran is not entitled to an increased rating under this 
diagnostic code.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The criteria for traumatic osteoarthritis are also applicable 
to this disability.  See 38 C.F.R. § 4.71a, DC 5010 (2005).  
Diagnostic Code 5010 specifies that traumatic arthritis 
should be rated as degenerative arthritis.  Therefore, the 
criteria for degenerative osteoarthritis are also applicable 
to this disability.  See 38 C.F.R. § 4.71a, DC 5003 (2005).  
Under DC 5003, ratings are based on limitation of motion of 
the affected part, but if the limitation of motion is 
noncompensable, a rating of 10 percent is warranted for each 
major joint group or group of minor joints affected by 
limitation of motion.  If there is no limitation of motion, a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with incapacitating exacerbations.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  See 38 C.F.R. § 4.45 (2005).

The veteran in this case has been shown by X-ray examination 
in May 1998 to have arthritis in his left acromioclavicular 
joint.  Thus, while he has almost full range of motion in his 
left shoulder, his symptoms, including limited active range 
of motion, and an inability to reach or twist, show 
sufficient limitation of motion as to invoke the 
aforementioned portion of DC 5003, based on a noncompensable 
level limitation of motion.  The Board thus finds that he is 
not entitled to a separate 10 percent rating under DC 5003 
because a rating assigned for impairment of the shoulder 
joint due to arthritis cannot be assigned with a rating based 
on impairment of the clavicle or scapula under DC 5203.  
These ratings are to be assigned alternatively.  The highest 
rating shown by the evidence is 10 percent under either 
diagnostic code, therefore a single 10-percent rating is 
warranted.

In sum, the Board concludes that the weight of the credible 
evidence demonstrates that the veteran's left shoulder 
disability warrants no more than a 10 percent rating.  The 
Board has considered the benefit-of-the-doubt rule in 
reaching this decision, however because the preponderance of 
the evidence is against the claim for increase, the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's left shoulder disability.  The veteran's VA 
examination report from July 2005 demonstrates that his left 
shoulder aches but that he is able to manage the pain by 
avoiding reaching and twisting motions.  He is limited when 
reaching for items overhead and may no longer play golf, but 
there is no evidence that his shoulder disability is in any 
way clinically unusual.  Additionally, there also is no 
evidence of hospitalization for shoulder disability in the 
recent past.  

With respect to interference with employment, the veteran 
informed the April 1996 VA examiner that he had been 
unemployed since sustaining a stroke in 1991.  The stroke 
resulted in marked decrease in his visual acuity, making it 
impossible for him to continue his former occupation 
involving circuit boards.  The Board notes that he has never 
attributed unemployability to the service-connected left 
shoulder disability.  Additionally, the May 1998 VA examiner 
noted that he should be able to perform an average employment 
in his civil occupation as long as he was not required to do 
heavy lifting with the left shoulder.  The Board is unable to 
identify any factor consistent with an exceptional or unusual 
disability picture.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the veteran's 
left shoulder disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and March 
2004; a rating decision in March 1995; a statement of the 
case in October 1995; and supplemental statements of the case 
in June 1996, May 1998, and April 1999.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim that provide adequate information for 
rating purposes.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER


An increased rating for a left shoulder disability is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


